Dickinson, J.
These cases involved the same issue, were tried together, and were presented together on this appeal. The actions are for the recovery of damages for the negligence of the defendant’s sec-tionmen in setting a fire on its right of way, which spread to the adjacent lands of the plaintiffs. Upon a mere reading of the evidence, it is at once apparent that it was sufficient to justify the conclusions (1) that the defendant’s sectionmen set the fire while acting within the scope of the ordinary duties of such servants, and as a means of performing such duties; and (2) that this was done under such circumstances that it was culpable negligence. The assignments of error, in which the appellant asserts the contrary, deserve no further consideration.
The judgments in both cases are affirmed.